Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2018, and 02/06/2020 are being considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities: in line 1 “the concentration” should read as ‘a concentration” and in line “the aid” should read as “an aid” because of lack of antecedent basis. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated 


Regarding claim 11, Mayer in figs.1-7 discloses a device (1) for determining a concentration of a predefined gas in a medium (e.g. C.5 L.11 alcohol concentration in blood by examining breath, ¶0016), the device (1) comprising:
a first sensor (226 - ¶0037) for determining a gas concentration in a flow of the medium (¶0016, C.3 L.36-37);
a second sensor (211-225, ¶0019-¶0020 C.19 L.5-25 C.20 L.6-9) for determining a physical parameter (C.23 L.43-50) of the medium in the flow of the medium (e.g., C.1 L.33-37, C.26 L.3-5); and
a processing device (201-¶0015, ¶0037) configured to determine a quality of the determination (e.g., ¶0006,¶0018,¶0039) by the first sensor (226) on the basis of a signal from the second sensor (e.g., ¶0052-¶0056).

Regarding claim 12, Mayer further discloses wherein the processing device (201) is configured to control the determination of the gas concentration by the first sensor (226) as a function of the determined quality (¶0018, ¶0039 and ¶0053-¶0056 control system based on measurements from second sensor determines if handing of device by user is properly done and ¶0021 discloses different scenarios that control system uses second sensor to determine quality of measurements of analyses by first sensor also ¶0048-¶0049 for temperature and humidity).

Regarding claim 13, Mayer further discloses wherein a plurality of second sensors (211-225 ¶0019) is provided, the sensors being configured to determine different physical parameters of the medium in the flow, and the processing device (201 ¶0037, ¶0039, ¶0015, ¶0018) being configured to determine the quality of the 

Regarding claim 14, Mayer further discloses wherein a third sensor for determining a physical parameter in the environment of the device is provided, and the processing device is configured to determine the quality of the determination on the basis of the signal from the third sensor (¶0025 to combine the parameters measured by the different second sensors when determining whether the portable electronic device is handled correctly-for example the control device obtain one or more indicators for the extent to which the portable electronic device is handled correctly, based on the readings of the second sensors, each of the second sensors being assigned a certain weight in the calculation of the indicator 211-225 can be temperature or humidity sensor as second sensor as disclosed in ¶0019 L.35 or proximity sensor as disclosed in ¶0019 L.40).

Regarding claim 15, Mayer further discloses wherein the processing device (201) is configured to output an item of information regarding the determined quality (¶0028, ¶0055 and Figs.5-7).

Regarding claim 16, Mayer further discloses wherein the processing device (201) is configured to supply an item of information regarding a more optimal handling of the device on the basis of the determined quality (¶0018) and a signal from the second (e.g. temperature or humidity C.5 L.50, C.6 L.14) and/or a third sensor (¶0025 and ¶0056) which is configured to determine a physical parameter in the environment of the 

Regarding claim 17, Mayer in figs.1-7 discloses a method for determining the concentration of a predefined gas in a medium (e.g. C.5 L.11 alcohol concentration in blood by examining breath or ¶0016), the method comprising:
determining a gas concentration (e.g., C.2 L.22) in a flow of the medium with the aid of a first sensor (chemical sensor 226, ¶0037);
determining a physical parameter (e.g., C.2 L.24-26, ¶0021 options “a” to ”j”) of the medium in the flow of the medium using a second sensor (211-225); and
determining a quality of the determination by the first sensor on the basis of a signal from the second sensor (¶0018, ¶0039 control system based on measurements from second sensor determines if handing of device by user is properly done and ¶0048-¶0049 as an example for checking temperature and humidity).

Regarding claim 18, Mayer further discloses wherein the determination of the gas concentration is found to be successful if a physical parameter of the medium lies within a predefined range during a measuring operation with the aid of the first sensor (e.g., ¶0057, ¶0062, and C.6 L.35-45 If the second sensor is a CO2 sensor, the control device may be configured to determine whether CO2 Concentration measured by the CO2 sensor indicates that the user is exhaling air in a predetermined manner. CO2 concentration in exhaled air is normally in the range of about 5-6 vol.-%, whereas CO2 concentration in ambient air is normally in a range well below 0.1 vol.% or e.g., a humidity or temperature sensor the control device may be configured to monitor CO2 concentration values as a function of time. For instance, if the CO2 concentration values 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as obvious over Mayer.


Regarding claim 19, Mayer further discloses wherein the determination of the gas concentration is found to be successful if a physical parameter of the medium as a function of time lies within a predefined range during a measuring operation with the aid of the first sensor (e.g.,¶0057-¶0062-¶0063 C.6 L.46-50 configured to monitor CO2 concentration values as a function of time, for instance, if the CO2 concentration values indicate a rise in CO2 concentration to a value above a certain threshold  in the range of 2-4 vol.-% C.5 L.23-40 for humidity, C.6 L.3-12 for temperature).
Mayer fails to explicitly disclose a derivation of a physical parameter of the medium.
However, Mayer in ¶0021 C.5 L.40-42 teaches numerical integration and/or differentiation and other numerical procedures from e.g., the humidity values as a function of time may be derived as criteria for checking , if the measurement is successful, also in Fig.4 and ¶0062 Mayer teaches the points in time at which the readings of each of the temperature sensor and the humidity sensor have started to rise; the points in time at which the readings of each of these sensors have essentially reached a plateau; the points in time at which the readings of these sensors have started to fall again; the plateau value of the apparent temperature T; and the plateau value of the apparent relative humidity, a rapid rise to a sufficiently high plateau of both temperature and relative humidity will indicate that the user has exhaled towards the portable electronic device in the right direction and with sufficient intensity, and a sufficiently long time span between the points in time when the plateau values of temperature and relative humidity have been reached and the points in time at which temperature and relative humidity start to fall again will indicate that the user has exhaled towards the portable electronic device for a sufficient length of time, it is possible to derive more complex criteria from the readings of these sensors, in particular, criteria that correlate the readings of the different sensors.


Regarding claim 20, Mayer further discloses wherein the determination of the gas concentration is found to be successful if a physical parameter of the medium as a function of time lies within a predefined range during a measuring operation with the aid of the first sensor (e.g.,¶0057-¶0062-¶0063  C.6 L.46-50 configured to monitor CO2 concentration values as a function of time, for instance, if the CO2 concentration values indicate a rise in CO2 concentration to a value above a certain threshold  in the range of 2-4 vol.-% and C.5 L.23-40 for humidity).

Mayer fails to disclose a higher derivation of physical parameter of the medium as a function of time.

However, Mayer in ¶0021 C.5 L.40-42 teaches numerical integration and/or differentiation and other numerical procedures from e.g., the humidity values as a function of time may be derived as criteria for checking , if the measurement is successful, also in Fig.4 and ¶0062 Mayer teaches the points in time at which the readings of each of the temperature sensor and the humidity sensor have started to rise; the points in time at which the readings of each of these sensors have essentially reached a plateau; the points in time at which the readings of these sensors have started to fall again; the plateau value of the apparent temperature T; and the plateau value of the apparent relative humidity, a rapid rise to a sufficiently high plateau of both temperature and relative humidity will indicate that the user has exhaled towards the portable electronic device in the right direction and with sufficient intensity, and a 

The Examiner takes official notice, pursuant to MPEP 2144.03, that it is common in the art to determine these points (plateau, falls, rise, rate of rise, rate of fall, etc.) using basic calculus such as first and second derivatives with respect to time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856